Citation Nr: 9930884	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  93-09 503A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to 
December 1975.  Service department records reflect that he 
had no foreign or sea service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1992 rating decision of the 
Denver, Colorado, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been obtained to the extent possible.  

2.  The veteran did not engage in combat with the enemy and 
had no overseas service.  

3.  The incidents claimed by the veteran as stressors have 
not been corroborated by service records or other credible 
supporting evidence.  

4.  The preponderance of the probative, competent evidence 
shows that the veteran does not have PTSD related to service.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred or aggravated 
by the veteran's active service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.304(f) (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reveal that on entrance examination 
the veteran reported that he had not had frequent trouble 
sleeping, depression or excessive worry, loss of memory or 
amnesia, or nervous trouble of any sort.  The psychiatric 
evaluation was normal.  The veteran underwent his separation 
examination in November 1975.  He reported that he had not 
had frequent trouble sleeping, depression or excessive worry, 
loss of memory or amnesia, or nervous trouble of any sort.  
Also, the psychiatric evaluation was normal.

Service personnel records reveal that the veteran received 
military policeman training in April 1973 at Fort Gordon, 
Georgia.  In June 1973, he began his duties as a military 
policeman with the 984 Military Police Company at Fort Carson 
in Colorado, where he was stationed for the remainder of his 
service.  His discharge from the Army was under honorable 
conditions.

In a June 1976 claim, the veteran stated that a tooth was 
knocked out at Fort Gordon in April 1973.  On a November 1976 
dental rating sheet, it was noted that there was no record of 
dental trauma.  VA medical records reveal that the veteran 
was hospitalized in January 1977 for a full mouth dental 
extraction of his remaining teeth with the insertion of 
immediate dentures. 

In May 1992, the veteran underwent a private psychological 
evaluation with regard to vocational rehabilitation.  It was 
noted that the he was at a corrections facility serving a 
sentence related to the use of a controlled substance.  The 
psychologist noted that, immediately prior to the evaluation, 
the veteran was telling another client about an experience in 
Vietnam where troops removed the ears of Vietcong soldiers 
and pinned the ears on themselves.  The veteran later 
indicated that he had never been in Vietnam and that the 
Department of Corrections had misinformation about him being 
a Vietnam veteran with PTSD.  The veteran indicated that he 
was a military policeman in the Army.  He noted that he was 
stationed at various bases and that he was given a general 
discharge under honorable conditions because of possession of 
marijuana.  He also indicated that during service he was very 
heavily involved in the use of drugs, including heroin and 
cocaine.  After service he sold narcotics and overdosed on 
cocaine and nearly died.  It was noted that his brother had 
been involved in the sale of drugs, blamed himself for the 
veteran's arrest, and committed suicide.  The veteran's 
previous convictions included forgery of prescriptions, 
aggravated assault and second degree burglary.  Polysubstance 
dependence in remission was diagnosed.  It was noted that the 
veteran had a narcissistic personality disorder with anti-
social traits and that he might be untroubled by guilt and 
loyalty and might have a tendency to lie pathologically.

VA medical records reveal that the veteran had psychiatric 
treatment in July 1992.  It was noted that the veteran had 
just gotten out of prison and was having difficulty with 
anger control.  He also had trouble getting to sleep, had 
frequent nightmares, and tried to avoid people.  It was noted 
that, although the veteran did not serve in Vietnam, he was a 
military policeman and witnessed a lot of traumas.  It was 
indicated that his nightmares were related to those traumas.  
The assessment was that the veteran exhibited symptoms of 
PTSD, which were related to military service but not to 
combat.  

The veteran was afforded a VA psychiatric examination in July 
1992.  He reported that he did not receive any psychiatric 
treatment either prior to or during active service.  He 
indicated that a psychologist diagnosed PTSD in April 1992.  
He reported having had life threatening in-service stressors 
that included serving as a traffic accident investigator and 
being involved in fights, shootings, and riots.  In 
particular, he said that he witnessed the deaths of people 
and had to tell their loved ones about their deaths.  He 
reported that he had recurrent, intrusive, distressing 
recollections two or three times a week and nightmares about 
twice a month and that he would wake up sweaty at times.  
Specifically, he said that he had a recurrent dream about 
picking up the head of a decapitated woman who was in an 
accident.  He also said that he saw a man die after being run 
over by a tank.  The veteran reported that he burned his 
hands when he helped accident victims and that he became 
unnerved anytime he heard sirens or witnessed fires or 
accidents.  He indicated that he used drugs in service.
 
On mental status examination, the veteran stared at the 
examiner with very little change in his facial expression.  
His affect was considered constricted, but he did not 
evidence any depression or anxiety.  His speech was relevant 
and coherent, but his psychomotor activity was somewhat 
reduced.  The veteran was correctly oriented in all spheres, 
and his memory was intact for recent and remote events.  He 
admitted that he had paranoid trends.  He was also 
hypervigilant.  The veteran indicated that he did not think 
about suicide, but that he would welcome death.  He did not 
have any suicidal or homicidal ideation.  He did not have any 
survivor guilt or any self-blame from his actions in service.  
The examiner indicated that the veteran met the criteria to 
warrant a diagnosis of PTSD, but that the disorder was mild 
in degree.  It was also noted that the veteran had severe 
polysubstance abuse, including the use of heroin and cocaine, 
which according to the veteran was in total remission for the 
past two years.

In an August 1992 statement, the veteran described his in-
service stressors.  He reported that he was in a fight while 
he was stationed at Fort Gordon and that his upper teeth were 
knocked out with a two-by-four.  He asserted that, while 
stationed at Fort Carson as a military policeman, he was a 
traffic accident investigator and witnessed numerous deaths, 
including the death of a soldier who was run over by a tank, 
and saw many dead bodies, including the head of a decapitated 
person.  He reported that he had to break up fights at the 
non-commissioned officers' club and that he and his partner 
shot a soldier during a domestic dispute.  He also indicated 
that he served as bodyguard for a general and that, when he 
was at Fort Chaffee, he shot at rioting Vietnamese 
immigrants.  

VA medical records reveal that in October 1992 the veteran 
was seen and related a distressing experience with his 
significant other for which he was seeking assistance.  The 
relationship between PTSD and his social interactions was 
discussed.  The assessment was increased emotional distress 
from abusive behavior, which the veteran used to self-
medicate.

At the September 1993 hearing held at the RO before a hearing 
officer, the veteran testified that although he was stationed 
at Fort Carson he was detached to Fort Chaffee.  He also said 
that he had no records that would corroborate his in-service 
stressors.  Transcript.

In October 1993, service connection for carious and missing 
teeth was denied.

In November 1996, the Board remanded this claim for further 
development of the veteran's in-service stressors.  Attempts 
to contact the veteran were unsuccessful as he was no longer 
at his latest address of record, and his current whereabouts 
were unknown.

In January 1997, the RO sent copies of the July 1992 VA 
psychiatric examination report, the veteran's August 1992 
statement, and a transcript of the September 1993 hearing to 
the United States Armed Services Center for Research of Unit 
Records (USASCRUR) for stressor verification.  In February 
1997, the RO sent copies of the veteran's DA Form 20 and 
assignment orders to USASCRUR.

In February 1998, USASCRUR indicated that it was unable to 
verify any of the incidents described by the veteran because, 
to do meaningful research, the veteran had to provide 
explicit details - who, what, where, and when - of each 
stressor.  The agency noted that traffic accident 
investigator was one of the tasks of a military policeman.  
Other tasks and skills of a military policeman included the 
following: responding to reports of domestic/family 
disturbances; assisting in the evacuation of injured 
personnel; escorting/guarding designated persons; determining 
when to use necessary force, including deadly force; and 
applying necessary restraint and controlling uncooperative 
subjects.

Legal Criteria

The threshold question is whether the appellant has presented 
evidence of a well-grounded claim. The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter 
"the Court") has defined a well-grounded claim as a claim 
that is plausible.  In other words, a well-grounded claim is 
meritorious on its own or capable of substantiation.  If the 
claim is not well grounded, the appeal must fail.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  If the appellant has not submitted evidence of a 
well-grounded claim, there is no duty to assist him in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).

In order to establish service connection for the claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury, which results in a 
current disability, was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131. 

Service connection may granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 


Service connection for post-traumatic stress disorder 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  Cohen v. Brown, 10 Vet App 128, 
138 (1997); Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996); 
38 C.F.R. § 3.304(f).

Under 38 U.S.C.A. § 1154 (West 1991), in the case of any 
veteran who engaged in combat with the enemy in active 
service during a period of war, VA shall accept as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service.  See Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996).
Where the stressor in question is not related to combat or 
there is no service department evidence of combat, the 
veteran's lay testimony is not sufficient to establish the 
occurrence of the stressor and the stressor must be 
corroborated by credible supporting evidence.  Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).   In general, credible 
supporting evidence of the actual occurrence of an inservice 
stressor cannot consist solely of after-the-fact medical 
nexus evidence.  Moreau v. Brown, 9 Vet. App. 389, 396 
(1996).  

With respect to the psychiatric diagnostic criteria, the 
Court in Cohen v. Brown, 10 Vet. App. 128 (1997), indicated 
that the VA adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
and 4.126.  The Board acknowledges that where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  In its decision, the Court took judicial 
notice of the effect of the shift in diagnostic criteria.  
The major effect is this: The criteria have change from an 
objective ("would evoke ... in almost anyone") standard in 
assessing whether a stressor is sufficient to trigger PTSD, 
to a subjective standard.  The sufficiency of a stressor is, 
accordingly, now a clinical determination for the examining 
mental health professional.  Cohen, 10 Vet. App. at 153 
(Nebeker, C.J., concurring).

Analysis

The post-service diagnosis of PTSD, along with medical 
evidence tending to link the disorder to claimed in-service 
stressors, renders the veteran's claim of entitlement to 
service connection for PTSD well grounded.  See Gaines v. 
West, 11 Vet. App. 353, 357 (1998).  The VA has a duty to 
assist the veteran in the development of facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).

It is undisputed that during service the veteran did not 
engage in combat with the enemy and did not even service in 
Vietnam, although his service was during the Vietnam Era.  
Thus, his allegations of stressors alone are insufficient to 
establish a valid diagnosis of service related PTSD.  To 
assist him in developing his claim the Board remanded this 
case to the RO in November 1996 in order to obtain additional 
details regarding the claimed in-service events; to request 
independent corroboration of the claimed events; and to 
obtain a VA psychiatric examination, if necessary.  However, 
the veteran was no longer at his latest address of record, 
and could not be located.  Thus, no additional information 
could be obtained from him.  Nevertheless, the RO submitted 
various documents to USASCRUR, in an attempt to obtain 
corroboration of the claimed stressors, and under the 
circumstances of the case, no further attempt at stressor 
verification is deemed necessary.

The Board finds that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained or requested to the extent possible and the duty to 
assist the veteran has been satisfied.  38 U.S.C.A. § 
5107(a). 

A psychiatric disorder was not diagnosed in service or for 
many years thereafter.  The veteran was alleged numerous 
stressors associated with his duties as a military policeman.  
In essence, his stressors can be classified into the 
following:  (1) being in a fight while he was stationed at 
Fort Gordon; (2) serving as a traffic accident investigator; 
(3) policing altercations, including barroom brawls and 
domestic disputes; (4) serving as a bodyguard; and (5) 
controlling a riot involving Vietnamese immigrants at Fort 
Chaffee.

With regard to a fight at Fort Gordon, it is true that the 
veteran was stationed there when he underwent military 
policeman training and he did file a claim for a dental 
injury in January 1977.  However, there is no corroborating 
evidence that he was in an altercation there which resulted 
in a dental trauma.  In fact, on the separation examination 
there was no indication that he had had dental trauma in 
service and he denied a history of head injury and severe 
tooth or gum trouble.  At the time of the July 1992 VA 
psychiatric examination that resulted in a diagnosis of PTSD 
the veteran reported in-service stressors of being involved 
in fights, shootings and riots, witnessing people dying and 
having to tell their loved ones that they were dead.  
Specifically, he described two stressors in detail, both 
involving victims of accidents and not an assault on the 
veteran during training.  In any event the claimed stressor 
of being in a fight while stationed at Fort Gordon is not 
corroborated by credible supporting evidence.
 
As to his stressors while serving as a traffic accident 
investigator, the veteran reported that he witnessed the 
death of a man who had been run over by a tank and was at the 
scene of an accident that involved a decapitated woman.  He 
also claimed that he burned his hands when he helped accident 
victims.  However, the veteran has given no specific details 
regarding these incidents and for that reason the USASCRUR 
was unable to corroborate any stressors.  The fact that, as 
the USASCRUR noted, one of the tasks of a military policeman 
is a traffic accident investigator is not credible supporting 
evidence that any of these particular incidents actually 
happened.  Additionally, his service personnel records 
reflect no awards or commendations based on his duties as a 
military policeman so those records provide no support for 
the claimed stressors other than to show that he underwent 
training at Fort Gordon and was a military policeman at Fort 
Carson.  Thus, there is only the veteran's unsupported 
allegation of the claimed in-service stressors.

The veteran has also asserted that, while serving as a 
military policeman, he shot a man during a domestic dispute, 
broke up a fight at a non-commissioned officer's club, and, 
in the middle of nowhere, guarded a general whose life had 
been threatened by a radical group.  Again, he did not give 
specific details regarding these incidents, and accordingly 
they could not be verified.  Although he could have been 
exposed to such incidents in the scope of his duties as a 
military policeman, there is no credible supporting evidence 
that any of the particular incidents claimed by the veteran 
actually happened.  

The veteran's last stressor is that he had to control a riot 
involving Vietnamese immigrants at Fort Chaffee.  He did not 
provide any additional details about when he was at Fort 
Chaffee and his service personnel records do not indicate he 
was ever at Fort Chaffee.  Therefore, there is no 
corroborating evidence of the claimed stressor of riot 
control.  

As there is no credible supporting evidence of any of the 
veteran's in-service stressors, the diagnoses of PTSD do not 
meet the requirements for service connection.  Thus, the 
preponderance of the probative, competent evidence shows that 
the veteran does not have PTSD related to service.  
Accordingly, service connection for PTSD is not warranted.  
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.304(f).


ORDER

Service connection for post-traumatic stress disorder is 
denied.




		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals



 

